Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 63-65 and 67-82 are currently pending in the instant application.  Applicants have cancelled claims 66 and 83-86 in an amendment filed on October 12, 2022. Claims 63-65 and 67-82 are rejected in this Office Action.

I.	Response to Arguments
Applicants’ arguments, filed on October 12, 2022, has overcome the rejection of claims 63-70 under 35 USC 102(a)(2) as being anticipated by Nivorozhkin, et al. (US 2021/0363104 A1), the rejection of claims 83-84 under 35 USC 103 as being unpatentable over Nivorozhkin, et al. (US 20210363104 A1) and the rejection of claims 83-84 under 35 USC 103 as being unpatentable over Sippy, et al. (US Patent 11,000,534 B1) in view of Nivorozhkin, et al. (US 20210363104 A1).  The above rejections have been withdrawn.
Applicants’ amendment has overcome the rejection of claims 63-70 under 35 USC 102(a)(2) as being anticipated by Sippy, et al. (US Patent No. 11000534 B1) or Slassi, et al. (US 20220024956 A1) and the rejection of claims 71 and 73 under 35 USC 103 as being unpatentable over Sippy, et al. (US 11,000,534 B1). The above rejection has been withdrawn.
Applicants’ amendment has not overcome the rejection of claim 72 under 35 USC 103 as being unpatentable over Sippy, et al. because claim 72 still claims the species 4-hydroxy-N,N-di(trideuteromethyl)tryptamine which is a species taught in the prior art reference. The rejection has been maintained.

Applicant’s arguments with respect to the prior art references Sippy (US Patent No. 11,000,534) and Slassi, et al. (US 2022/0024956 A1) not being proper 102(a)(2) references because the effective filing dates are after the instant application’s effective filing date have been fully considered but are not found to be persuasive.  The Sippy, et al. teaches the compound 
    PNG
    media_image1.png
    144
    278
    media_image1.png
    Greyscale
(column 14, lines 60-65) which is found in the provisional application 63/106,662, filed on October 28, 2020 in paragraph 0047 on page 14, fourth compound listed.  The effective filing date for the instant application is December 1, 2020 (effective filing date).  The Sippy reference’s effective filing date is before the instant application’s effective filing date and therefore has a proper 102(a)(2) date.
Slassi, et al. teaches the compound 
    PNG
    media_image2.png
    171
    260
    media_image2.png
    Greyscale
(page 29, compound I-21) which is found in the provisional application 62/969,934, filed on February 4, 2020 (effective filing date)  in Table 1, page 58, first compound listed.  The Slassi et al. reference’s effective filing date is before the instant application’s effective filing date and therefore has a proper 102(a)(2) date. 
Applicants have not filed a terminal disclaimer to overcome the pending ODP rejections of claims 63-65 and 67-82 as being unpatentable over copending application 17/208,583 and now issued patent 11,471,417 (was copending application 17/458,167). Therefore, the ODP rejections have been maintained. 


II.	Rejection(s)


35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 72 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Sippy (US 11,000,534 B1). Applicants claim 

    PNG
    media_image3.png
    191
    665
    media_image3.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Sippy teaches deuterated tryptamine derivatives and pharmaceutically acceptable salts thereof. 

The prior art teaches the species such as 
    PNG
    media_image1.png
    144
    278
    media_image1.png
    Greyscale
 in column 14, line 60 that has the chemical name 4-hydroxy-N,N-di(trideuteromethyl)tryptamine.   It also teaches that the pharmaceutically acceptable salts can be selected from 

    PNG
    media_image4.png
    281
    300
    media_image4.png
    Greyscale
(see column 25, lines 1-21).  Fumaric acid has been specifically listed as one of the salts that the deuterated tryptamine derivatives can form.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sippy and the instant invention is that the prior art does not teach species that are pharmaceutically acceptable salts but does encompass these salts.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	
In In re Williams, 89 USPQ 396 (CCPA1951), it was well established that is obvious to form salts from known acids.  The prior art teaches various deuterated tryptamine derivatives that read on the instant claimed compounds but does not teach a specific compound in a salt form.  The prior art teaches that pharmaceutically acceptable salts forms are included with the compounds (i.e., fumaric acid) and therefore it is within one of ordinary skill in the art to prepare pharmaceutically acceptable salt forms and is considered common practice.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare each of the compounds in the prior art as salt forms based on the teachings of the examples in the prior art.  For example, a skilled artisan would be motivated to prepare a pharmaceutically acceptable salt of the compound 
    PNG
    media_image1.png
    144
    278
    media_image1.png
    Greyscale
since salts are included in prior art and it is within the knowledge of one having ordinary skill in the art to be able to prepare salt forms.  A strong prima facie obviousness has been established.

Claims 63-65, 67-70 and 77-82 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sippy (US 11,000,534 B1) or Slassi, et al. (US 2022/0024956 A1).  Applicants claim 

    PNG
    media_image5.png
    565
    744
    media_image5.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Sippy teaches deuterated tryptamine derivatives and pharmaceutically acceptable salts thereof. 

The prior art teaches the species such as 
    PNG
    media_image1.png
    144
    278
    media_image1.png
    Greyscale
 in column 14, line 60 that has the chemical name 4-hydroxy-N,N-di(trideuteromethyl)tryptamine where the hydroxy group is at the 4-position.  The use of these compounds for treating for example, psychiatric disorders such as anxiety disorders, schizotypal disorder, etc. (see column 30, lines 30-63).

Slassi, et al.  teaches deuterated tryptamine derivatives and pharmaceutically acceptable salts thereof. 

The prior art teaches the species such as 
    PNG
    media_image2.png
    171
    260
    media_image2.png
    Greyscale
 on page 29, compound I-21 where the -OC(=O)CH3 group is at the 4-position.  The use of these compound for psychedelic treatment (see page 37, paragraphs 0311, 0312).


The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sippy and the instant invention is that the hydroxy group in the prior art is at the 4-position whereas the hydroxy group in the instant compounds would be at the 5-position.
	The difference between the prior art of Slassi, et l and the instant invention is that the -OC(=O)CH3 group in the prior art is at the 4-position whereas the -OC(=O)CH3 group in the instant compounds would be at the 5-position.

Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	
In In re Jones, 162 F. 2d 638, 74 USPQ 152 (CCPA 1947), it was well established that compounds which differ only in the placement of substituents in a ring system is obvious absent unexpected results. These compounds are considered structural isomers and would be expected to have similar activity.  It is within one of ordinary skill in the art to prepare a structural isomer of a well-known compound where the substituent is at the 5-position instead of the 4-position with a reasonable expectation for success. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare structural isomers of well compounds which only differ in the placement of the substituent on the indole group based on the teachings of the examples in the prior art which are expected to have the same activity.  For example, a skilled artisan would be motivated to prepare a 5-substituted hydroxy tryptamine compound instead of the 4-hydroxy substituted compound 
    PNG
    media_image1.png
    144
    278
    media_image1.png
    Greyscale
found in the prior art for the purpose of preparing more psychedelic agents for use in pharmacotherapy.  A strong prima facie obviousness has been established.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 63-65 and 67-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12-14 of copending US application 17/208,583.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image5.png
    565
    744
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    227
    680
    media_image6.png
    Greyscale

Determining the Scope and Content of the Copending Application

Claim 1 of the copending application claims 

    PNG
    media_image7.png
    625
    686
    media_image7.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the copending application are drawn to a broader compound 
genus than the claims of the instant application.  The instant claims have that n is 0 or 1 and when n is 1 R1 is at the 5-position and include the following proviso language which is not found in the copending application: 

    PNG
    media_image8.png
    108
    600
    media_image8.png
    Greyscale


Finding Prima Facie Obviousness
	
As mentioned above, the genus compound of the copending application encompasses the narrower genus compound in the instant application’s claims 63-65 and 67-82.  The further limiting instant claim 72, for example, read on specific compounds that are included in the copending application’s claimed compounds. The scope of the compounds in the claims 1-10 and 12-14 of the copending application and the scope of the elected subject matter of claims 63-65 and 67-82 of the instant application overlap and include subject matter of the copending application in the claims of the instant application.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope already in the copending application is encompassed by the scope of the elected subject matter in the instant claims 63-65 and 67-82.  As a result, the claims are rejected under obviousness-type double patenting.


Claims 63-65 and 67-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9-11 and 21-26 of issued patent No. 11,471,417.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image9.png
    564
    694
    media_image9.png
    Greyscale


Determining the Scope and Content of the Issued Patent

Claim 1 of the issued patent claims 

    PNG
    media_image10.png
    189
    344
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    69
    291
    media_image11.png
    Greyscale



Ascertaining the Differences Between the Instant Application and the Issued Patent
The claims of the issued patent are drawn to a narrower compound 
genus than the claims of the instant application.  The instant claims has that n could be 1 and include the following proviso language which is not found in the issue patent: 

    PNG
    media_image8.png
    108
    600
    media_image8.png
    Greyscale


Finding Prima Facie Obviousness

As mentioned above, the genus compound of the instant application encompasses the narrower genus compound in the issued patent’s claims.  The further limiting instant claim 72, for example, read on specific compounds that are included in the issued patent’s claimed compounds. The scope of the compounds in the claims of the issued patent and the scope of the elected subject matter of claims 63-65 and 67-82 of the instant application overlap and include subject matter of the issued patent in the claims of the instant application.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope already in the issued patent is encompassed by the scope of the elected subject matter in the instant claims 63-65 and 67-82.  As a result, the claims are rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 72 recites the compound “4-hydroxy-N,N-di(trideuteromethyl)tryptamine” wherein R1 is at the 4-position which is dependent on claim 63 but the R1 substituent when n is 1 can only be in the 5-position.  Therefore, the compound does not fall within the scope of claim 63.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend claim 72 to delete the above compound to overcome the rejection.
Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 77 is drawn to a composition comprising a compound as defined in claim 66 but claim 66 is canceled. So it is unclear what subject matter Applicants are attempting to claim with the composition of claim 77 and therefore the claim is considered indefinite.  Applicants are suggested to cancel claim 77 to overcome the rejection.


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626